Citation Nr: 1227526	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  10-34 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a perforated right eardrum.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and E.T.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1952 to April 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the claims.  The electronic claims file contains additional relevant VA treatment records dating from January 2010 to February 2012.  

In June 2012, the Veteran and his brother presented testimony at a Videoconference hearing before the undersigned Acting Veterans Law Judge held at the San Antonio, Texas RO.  A transcript of that hearing is of record.  Additional evidence was received in June 2012 with duplicates submitted at the June 2012 hearing, accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2011).   

The  issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a perforated right ear drum is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Bilateral hearing loss has been linked by competent evidence to the Veteran's noise exposure in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the Board's favorable disposition to grant the claim for service connection for bilateral hearing loss and the need to remand the claim for service connection for a perforated right ear drum, the Board finds that no discussion of VCAA compliance is necessary at this time.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that his bilateral hearing loss is a result of exposure to excessive noise with out hearing protection during service.  The Veteran testified, and the evidence of record corroborates, that his military service included nine weeks of basic infantry training where he drove military vehicles and fired many high powered military weapons, and nearly 14 months of service in Korea where he served as an artilleryman and was exposed to frequent noise from artillery while supplying ammunition to troops firing at enemy forces.  The Veteran asserts that such activities have caused or contributed to his current bilateral hearing loss disability.  The Veteran and his brother testified that they noticed the Veteran's difficulty understanding conversations shortly after his discharge from military service.  The Veteran's DD Form 214 shows that for two years prior to being drafted into military service, his civilian occupation was an office clerk and post-service occupational and recreational noise exposure has been denied.  The Veteran's DD Form 214 also shows that his military occupational specialty (MOS) was an artilleryman and his most significant duty assignment was with an antiaircraft artillery unit.  Therefore, military noise exposure has been conceded.  

The Veteran's service treatment records show that a defective right eardrum was noted during a March 1952 pre-induction examination, however, whispered voice testing showed normal hearing bilaterally.  In December 1952, the Veteran complained of difficulty hearing at times with occasional ear pain.  In February 1954, an inpatient treatment record for an unrelated surgical procedure showed a past medical history of occasional trouble hearing when the Veteran had "running ears."  The Veteran complained of running ears in March 1954, however, a subsequent ENT consultation showed that with the exception of some cerumen removal from the canal, there was no other evidence of drainage.  Whispered voice testing during separation examination in April 1954 showed normal hearing.

In June 2012 the Veteran and his brother testified that the Veteran sought continuous private treatment for his ears since his discharge from military service and they noticed that the Veteran began having difficulty understanding conversation shortly after and possibly within 1 year of discharge.  

Post-service VA treatment records show that in December 2009, learning barriers included the Veteran being hard of hearing.  In January 2010, the Veteran complained of decreased hearing.  Audiometry testing revealed speech recognition scores of 0 percent in the right ear and of 88 percent in the left ear with diagnoses of profound mixed hearing loss in the right ear and normal to severe sensorineural hearing loss in the left ear.  

In April 2010, the Veteran underwent a VA audiology examination for bilateral hearing loss.  He reported noise exposure from artillery fire during service.  Post-service occupational and recreational noise exposure was denied.  A history of chronic ear infections with three surgeries on the right ear, including a mastoidectomy in 1985, was noted.  Audiometric examination showed that the Veteran had a bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  The examiner diagnosed profound mixed hearing loss of the right ear and mild to moderately severe sensorineural hearing loss of the left ear.  The examiner stated that military noise exposure typically associated with hazardous noise and acoustic trauma results in bilateral sensorineural hearing loss.  Here, the Veteran's bilateral hearing loss was mixed in nature, thus, the examiner opined that the Veteran's current bilateral hearing loss was less likely as not related to military noise exposure because mixed bilateral hearing loss is not consistent with the type of hearing loss caused by military service.  

In May 2011, a private treatment note showed that the Veteran complained of bilateral hearing loss, described as gradual and progressive in nature, for more than 40 years prior provoked by military noise exposure.  Three surgical procedures to repair the right ear drum were noted since the 1970s.  Following an audiology evaluation, the Veteran was diagnosed with severe to profound sensorineural hearing loss in the right ear and moderate to severe sensorineural hearing loss in the left ear.  Diagnostic impressions included combined bilateral sensorineural hearing loss, deafness, and acoustic trauma hearing loss.

The determination as to whether the requirements for entitlement to service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2011).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2011).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Here, the Board finds the Veteran's and his brother's testimony and statements regarding the Veteran's military noise exposure to be consistent with his military occupational specialty and to be credible.  There are competent and probative medical opinions in favor of and against the claims.  The VA opinion against the claim was based on the fact that mixed hearing loss was diagnosed which is not consistent with sensorineural hearing loss typically associated with noise exposure during service.  However, the May 2011 private treatment record shows a diagnosis of bilateral sensorineural hearing loss related to acoustic trauma.  In light of the assembled record, the Board finds that the evidence is in equipoise as to whether the Veteran's bilateral hearing loss was incurred in service.  Therefore, after resolving all doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

The Veteran asserts that he is entitled to service connection for aggravation of a preexisting perforated right ear drum due to unprotected exposure to cold weather and noise, in addition to reported running and drainage in his ear following a flight from the United States to Japan prior to being stationed in Korea during military service.  

The Veteran was afforded a VA audiology examination for the claimed condition in April 2010.  The examiner opined that the Veteran's perforated right ear drum that preexisted military service was not aggravated by his military service because service treatment records show that there was "no evidence of active drainage," "no drainage," "evidence of a healed perforation," and that "both eardrums were intact" during service.  The examiner stated that such statements reveal no evidence of any aggravation of the preexisting right eardrum condition and indicate that the right ear drum condition was stable during service.  

In June 2012, however, the Veteran testified that during service he went to sick call for treatment of ear pain and leakage upon landing in Tokyo, Japan, prior to being stationed in Korea.  Although the Veteran's DD Form 214 shows that he had 1 year, 1 month, and 23 days of foreign service, and a service treatment record shows that he returned to the United States from Korea on January 15, 1954, the Veteran's service personnel records have not been requested or obtained.  The Veteran's service personnel records are necessary to obtain to gather sufficient information to request any sick logs and clinical treatment records pertaining to alleged treatment for draining of the right ear during service.  

Additionally, it appears that there may be outstanding private clinical and surgical treatment records pertaining to drainage of the right ear since the Veteran's discharge from service.  Specifically, the Veteran and his brother testified that the Veteran sought continuous private treatment for recurring ear infections and drainage of his right ear following his discharge from military service and that he underwent three surgeries on his right ear.  The Veteran was admittedly unable to remember the approximate dates of surgical treatment of his right ear but estimated that they occurred between the 1950s and 1970s.  Post-service VA and private treatment records associated with the claims file date only since December 2009 and show that prior surgical treatment of the right ear may have included multiple mastoidectomies, a tympanoplasty, and a canal wall down (CWD) mastoidectomy for cholesteatoma.  They also show reports of past surgical treatment of the right ear dating anywhere from 1970 to 1985, to as recent as 2007 by Dr. Shilling, who had reportedly treated the Veteran's ear complaints since at least 2009.  Accordingly, the Veteran should be requested to submit any information and authorization necessary to enable VA to obtain any outstanding VA and private treatment records pertaining to running or draining of his right ear since his discharge from military service, to include the names, places, and locations of the three prior surgical treatments of the right ear alluded to in the VA treatment records and during the Videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should undertake any necessary development to obtain the Veteran's service personnel records and determine the approximate date and location in Japan where he reportedly landed and sought medical treatment for a running ear prior to being transferred to and stationed in Korea.  

2.  Thereafter, the RO/AMC should request any sick logs or records of clinical treatment received for an ear condition from any appropriate military records suppositories.  If the Veteran's service personnel records are unavailable for any reason, request any sick logs and records of clinical treatment that pertain to the Veteran and any treatment received for an ear condition while assigned to Hq. Btry. 546th AAA Bn., for the period dating from September through December 1953 in Tokyo, Japan, during transit to an assigned duty station in Korea.  

3.  The Veteran should be requested to provide the names, addresses, and approximate dates of treatment from all health care providers, both VA and private, who have treated him for a perforated right eardrum, or residuals thereof, since his discharge from military service in April 1954, to include the names and dates of three surgical procedures performed following discharge as alluded to throughout the record, and records of any clinical or surgical treatment received for an ear condition from Dr. Shilling.  After securing any necessary release, the RO/AMC should obtain any records which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

Ongoing VA treatment records, if any, dating since February 2012 should also be obtained from the South Texas Health Care System.  

4.  After any additional notification and/or development that the RO/AMC deems necessary is undertaken, which may include obtainment of an additional VA medical opinion or examination on the basis of additional evidence received as a result of the actions outlined above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


